 

Exhibit 10.20

 

UNION BANKSHARES Corporation

FORM OF

TIME-BASED RESTRICTED STOCK AGREEMENT

 

Granted <<GRANT DATE>>

 

This Time-Based Restricted Stock Agreement (this “Agreement”) is entered into as
of <<GRANT DATE>> pursuant to Article VII of the <<PLAN NAME>> (the “Plan”) and
evidences the grant, and the terms, conditions and restrictions pertaining
thereto, of Restricted Stock to <<NAME>> (the “Participant”).

 

WHEREAS, Union Bankshares Corporation (the “Company”) maintains the Plan under
which the Committee or the Board may, among other things, award shares of the
Company’s common stock (the “Common Stock”) to such key employees of the Company
and its Subsidiaries as the Committee or the Board may determine, subject to
terms, conditions and restrictions as it may deem appropriate;

 

WHEREAS, pursuant to the Plan, the Committee or the Board has awarded to the
Participant a restricted stock award conditioned upon the execution by the
Company and the Participant of this Agreement setting forth all the terms and
conditions applicable to such award;

 

NOW, THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:

 

1.Award of Shares. Under the terms and conditions of the Plan, the Committee or
the Board has awarded to the Participant a restricted stock award as of <<GRANT
DATE>> (“Award Date”), covering <<NUMBER>> shares of Common Stock (the “Award
Shares”), subject to the terms, conditions and restrictions set forth in this
Agreement.

 

2.Period of Restriction.

 

(a)Subject to accelerated vesting or forfeiture as hereinafter provided, the
Participant’s interest in the Award Shares shall become transferable and
non-forfeitable (“Vested” or “Vesting”) on the following vesting dates, provided
he remains in employment with the Company or any of its subsidiaries on the
applicable date:

 

Vesting Date   Percent of Award Shares Vesting (in each case, rounded true to a
whole share, with the balance on the final installment) 1st anniversary of Award
Date   <<PERCENT>> 2nd anniversary of Award Date   <<PERCENT>> 3rd  anniversary
of Award Date   <<PERCENT>> 4th anniversary of Award Date   <<PERCENT>> 5th
anniversary of Award Date   <<PERCENT>>

 

 

 

  

(each date, a “Vesting Date” and the period from the Award Date through each
Vesting Date being a “Period of Restriction” with respect to the applicable
Award Shares).

 

(b)Notwithstanding any other provision of this Agreement to the contrary:

 

(i)If the Participant’s employment with the Company and its subsidiaries is
terminated during the Period of Restriction due to his death or permanent and
total disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code), any remaining unvested Award Shares at the date of such termination of
employment shall automatically be Vested.

 

(ii)If the Participant’s employment with the Company and its subsidiaries is
terminated during the Period of Restriction due to retirement at or after age 65
and provided no Cause (as defined below) exists to terminate his employment
(“Normal Retirement”), then, provided either (i) upon such Normal Retirement the
Participant will be subject to a non-competition covenant pursuant to an
existing agreement with the Company or a subsidiary or (ii) the Participant
executes and delivers to the Company, no later than the date of such Normal
Retirement, a non-competition agreement in a form acceptable to the Company, any
remaining unvested Award Shares at the date of such termination of employment
shall automatically be Vested.

 

For purposes of this Section 2(b), “Cause” has the meaning set forth in any
employment agreement, or, if none, in any change in control agreement, then in
effect between the Participant and the Company or a subsidiary, if applicable,
and, if the Participant has no such agreement or if such agreement does not
define the term, “Cause” means (i) the willful and continued failure of the
Participant to substantially perform the Participant’s duties with the Company
or one of its subsidiaries (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Company, or (ii)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or one of its
subsidiaries.

 

(iii)If the Participant’s employment with the Company and its subsidiaries is
terminated during the Period of Restriction due to retirement that does not meet
the standard for Normal Retirement, then, provided no Cause exists to terminate
his employment, the Committee may, in its sole discretion, waive the automatic
forfeiture of any or all unvested Award Shares otherwise provided in Section 6
and provide for such Vesting as its deems appropriate subject to such new
restrictions, if any, applicable to the Award Shares as it deems appropriate.

 

(iv)If a “Change in Control” of the Company occurs during the Period of
Restriction and the Participant has remained in employment with the Company or
any of its subsidiaries through the date such “Change in Control” occurs:

 

 

 

  

(A)if the surviving corporation assumes or otherwise equitably converts or
substitutes this Agreement and within two (2) years after the date the Change in
Control occurs the Participant’s employment with the Company and its
subsidiaries is involuntarily terminated by the Company without Cause or the
Participant resigns for good reason under an applicable employment or change in
control agreement, then any remaining unvested Award Shares at the date of such
termination of employment shall automatically be Vested; or

 

(B)if the surviving corporation does not assume or otherwise equitably convert
or substitute this Agreement, then any remaining unvested Award Shares at the
date such Change in Control occurs shall automatically be Vested.

 

(c)Except as contemplated in Section 2(a) or 2(b), the Award Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
during the Period of Restriction; provided, however, that this Section 2(c)
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

 

3.Stock Certificates. The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Participant
in book-entry or electronic form or in certificated form as determined by the
Committee. If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.

 

Any Award Shares issued in book-entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the <<PLAN NAME>>, in the rules
and administrative procedures adopted pursuant to such Plan, and in a Restricted
Stock Agreement dated <<GRANT DATE>>. A copy of the Plan, such rules and
procedures, and such restricted stock agreement may be obtained from the Equity
Plan Administrator of Union Bankshares Corporation.

 

4.Voting Rights. During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.

 

5.Dividends and Other Distributions. During the Period of Restriction, the
Participant shall be entitled to receive all dividends and other distributions
paid with respect to the Award Shares (other than dividends or distributions
that are paid in shares of Common Stock). If, during the Period of Restriction,
any such dividends or distributions are paid in shares of Common Stock with
respect to the Award Shares, such shares shall be registered in the name of the
Participant and, if issued in certificated form, deposited with the Company as
provided in Section 3, and such shares shall be subject to the same restrictions
on Vesting and transferability as the Award Shares with respect to which they
were paid.

 

6.Forfeiture on Termination of Employment. Except as provided in Section 2(b) or
in Section 12.4 of the Plan, the balance of any Award Shares which are not
considered Vested by or at the Participant’s termination of employment with the
Company and its subsidiaries shall be automatically forfeited to the Company.

 

 

 

  

7.Employment. Nothing under the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company or its
subsidiaries or in any way affect the Company’s right to terminate Participant’s
employment without prior notice at any time for any or no reason (subject to the
terms of any employment agreement between the Participant and the Company or a
subsidiary).

 

8.Withholding Taxes. The Company shall have the right to retain and withhold the
amount of taxes (at the statutorily required rates) required by any government
to be withheld or otherwise deducted and paid with respect to the Award Shares.
At its discretion, the Committee may require the Participant to reimburse the
Company for any such taxes required to be withheld by the Company and to
withhold any distribution in whole or in part until the Company is so
reimbursed. In accordance with procedures established by the Committee, the
Participant or any successor in interest is authorized to deliver shares of
Common Stock having a Fair Market Value on the date that the amount of tax to be
withheld is to be determined and cancel any such shares so delivered in order to
satisfy the Company’s withholding obligations. In accordance with procedures
established by the Committee, the Participant or any successor in interest is
also authorized to elect to have the Company retain and withhold shares of
Vesting Common Stock having a Fair Market Value on the date that the amount of
tax to be withheld is to be determined and cancel any such shares so withheld in
order to satisfy the Company’s withholding obligations. In the event the
Participant does not deliver or elect to have the Company retain and withhold
shares of Common Stock as described in this Section 8, the Company shall have
the right to withhold from any other cash amounts due to or to become due from
the Company or a subsidiary to the Participant an amount equal to such taxes
required to be withheld by the Company to reimburse the Company for any such
taxes.

 

9.Administration. The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of the Plan and this
Agreement. All such Committee determinations shall be final, conclusive and
binding upon the Company and the Participant.

 

10.Notices. Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:

 

Union Bankshares Corporation

Attention: Equity Plan Administrator

1051 East Cary Street

Suite 1200

Richmond, Virginia 23219

 

Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at his address as it appears on
the records of the Company.

 

11.Governing Law. This Agreement shall be construed and administered in
accordance with and governed by the laws of the Commonwealth of Virginia.

 

12.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs and legal representatives of the respective
parties.

 

13.Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing signed by the
parties or as otherwise provided in the Plan.

 

 

 

  

14.Severability. The various provisions of this Agreement are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

 

15.Capitalized Terms. Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.

 

To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Participant have signed this Agreement, either manually or
by means of electronic or digital signatures, which shall have the same force
and effect as manual signatures. Participant acknowledges and agrees that
accepting this Agreement through the online grant acceptance screen designated
by the Company for the Plan has the effect of affixing Participant’s electronic
signature to this Agreement as of the Award Date.

 

  UNION BANKSHARES CORPORATION                 By:     Date:  <<GRANT DATE>>    
<<OFFICER NAME>>         <<OFFICER TITLE>>    

 

 

 